[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                       FILED
                                                               U.S. COURT OF APPEALS
                                No. 10-14245                     ELEVENTH CIRCUIT
                            Non-Argument Calendar                   AUGUST 15, 2011
                          ________________________                    JOHN LEY
                                                                       CLERK
                      D.C. Docket No. 0:09-cr-60229-JIC-2

UNITED STATES OF AMERICA,

                                   llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                      versus

HENRY WAINWRIGHT,

                                llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                         ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (August 15, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Defendant-appellant Henry Wainwright (“Wainwright”) appeals his

convictions for (1) conspiracy to commit Hobbs Act robbery; (2) attempt to
commit Hobbs Act robbery; (3) conspiracy to use and possess a firearm in relation

to the robbery; (4) carrying and possessing a firearm in relation to a crime of

violence; and (5) being a felon in possession of a firearm. On appeal, Wainwright

contends that the district court erred in: (1) not granting his motions for a mistrial

based on the prosecutor’s comments; and (2) not granting his motion for acquittal

based on sufficiency of the evidence. After review of the briefs and the record, we

affirm all of Wainwright’s convictions.

             I. BACKGROUND AND PROCEDURAL HISTORY

A.    Indictment

      On November 17, 2009, the grand jury returned a Superseding Indictment

charging Wainwright (and his co-conspirators Jay Richitelli (“Richitelli”) and

Niegel Smith (“Smith”)) with (1) conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a) (Count 1); (2) attempt to commit Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a) (Count 2); (3) conspiracy to carry and

possess a firearm during and in relation to a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A), (o) (Count 3); and (4) carrying and possessing a firearm

during a crime of violence, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A) (Count 4).

The Superseding Indictment further charged Richitelli and Wainwright

individually with being felons in possession of a firearm, in violation of 18 U.S.C.

                                           2
§§ 2, 922(g)(1), 924(e) (Count 6).1 Wainwright pled not guilty and proceeded to a

jury trial.

B.     Trial Evidence

       Because Wainwright challenges the sufficiency of the evidence, we review

the trial record in great detail. In its case in chief, the government’s witnesses

were (1) John Cherico (“Cherico”), a courier for Twin Oil Company (“Twin Oil”);

(2) Michael Goldberg, a vice president at Twin Oil; (3) Detective Dean Soubasis

(“Soubasis”) of the Pembroke Pines Police Department; (4) Niegel Smith

(“Smith”), Wainwright’s co-conspirator; and (5) Gerard Starkey (“Starkey”), an

FBI officer on the violent crime task force. Wainwright testified in his own

defense. In rebuttal, the government called Shannon Jayroe (“Jayroe”), a United

States Secret Service agent.

       1. Courier Cherico’s Testimony

       John Cherico worked as a courier for Twin Oil. Cherico’s courier duties

involved going to various gas stations to determine how much gas was sold and

collecting the money each lessee owed Twin Oil. He did not wear a uniform, but




       1
        The Superseding Indictment in Count 5 charged Smith individually with being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 2, 922(g)(1). Because Wainwright was not
charged in that count, we do not discuss it further.

                                              3
usually wore beige pants and a polo shirt. He drove a silver Dodge Durango

owned by Twin Oil, which lacked any company markings.

      In visiting gas stations, Cherico followed the same route, beginning at

10290 West Commercial Boulevard and ending at 7520 Pembroke Road. His

second-to-last stop was at 1700 North University Drive, where he collected the

money for two locations operated by the same owner. Cherico traveled this

collection route on Tuesdays and Fridays. Cherico secured the gas station money

in a safe chained to the bottom of his car’s passenger seat.

      On August 25, 2009, Cherico began his collections around 6:00 a.m. He

spent twenty to twenty-five minutes at each stop. He was at the gas station at Taft

and University (the “University station” or next-to-last station) at 8:57 a.m., as

evidenced by his gas receipt. He would have arrived at his last gas station at 7520

Pembroke Road (the “Pembroke station” or last pick-up station) at approximately

9:20 a.m. Cherico did not know Wainwright or the co-defendants.

      2. Detective Soubasis’s Testimony

      Detective Dean Soubasis testified that he had worked at the Pembroke Pines

Police Department for eighteen years, thirteen as a detective. At approximately

9:14 a.m. on August 25, 2009, Detective Soubasis was patrolling a residential area

between Pembroke Road and Pines Boulevard in Broward County “because of a

                                          4
rash of residential and car burglaries . . . in that specific area.” He was in an

unmarked patrol car.

      Detective Soubasis saw a Volkswagen parked suspiciously on a sidewalk

near a corner residence. Looking into the car, Soubasis noticed that the passenger

was wearing black clothing from the chest up and was putting on black gloves.

Soubasis checked the car’s license plate, “TAZRULE,” to determine whether the

car’s occupants lived in the area or if they might be planning to burglarize an area

residence. Soubasis became more suspicious because he did not see any cars in

the corner residence’s driveway, but he did see one in the carport. As Soubasis

passed the Volkswagen and started to make a U-turn, the Volkswagen pulled out

of its parked spot and drove southwest on 71st Avenue. Soubasis stopped the

Volkswagen for illegally parking on the sidewalk. Soubasis also wanted to

investigate why the passenger in the car was putting on black gloves and the

possibility that the car’s occupants were “loitering and prowling in the area.”

      As Detective Soubasis began to follow the Volkswagen to pull it over, he

observed the Volkswagen turn right from 71st Avenue onto Pembroke Road

without stopping at the stop sign posted at the corner. Soubasis later testified that

there were seven-tenths of a mile between the house on 71st Avenue and the traffic

stop location, one-half of one mile between the house and the Pembroke Road

                                           5
Sunoco (the final pick-up station), and two-tenths of a mile between the Pembroke

Road Sunoco and the traffic stop location. Soubasis stopped the Volkswagen at

9:16 a.m.

      Soubasis exited his car and asked both occupants of the Volkswagen to put

their hands up. Initially, both occupants complied, but as Soubasis approached the

back of the Volkswagen, the passenger put his hands down and leaned forward.

Soubasis yelled twice for the passenger to put his hands back up; the passenger

complied. Soubasis testified that Wainwright was the driver of the Volkswagen

and made a courtroom identification of him; Smith was the passenger.

      Detective Soubasis smelled marijuana from within the car. He noticed that

passenger Smith had taken his gloves off and was shaking uncontrollably and

sweating. Soubasis asked for Wainwright’s driver’s license, registration, and

proof of insurance, but Wainwright had only his driver’s license and explained

that the car belonged to his roommate. When Soubasis asked Smith and

Wainwright what they were doing, Wainwright answered that they were on the

way to meet their boss at a Sunoco gas station and that their boss had a paint job

for them. Soubasis then advised Wainwright of his Miranda rights because

Soubasis intended to ask Wainwright about (1) Wainwright’s presence “in an area

where they had 39 to 42 burglaries in a very short period of time”; (2) why Smith

                                         6
had taken his gloves off; and (3) the smell of marijuana in the car. Wainwright

agreed to waive his Miranda rights and make a statement.

      In response to Soubasis’s questioning, Wainwright stated that he did not

have any drugs or weapons on his person and that Soubasis “could go ahead and

check him.” Soubasis then searched Wainwright, finding about one and one-half

grams of marijuana and a package of rolling papers—Wainwright said that he

forgot he had the marijuana.

      When questioned about why he and Smith had been on 71st Avenue (which

is near Pembroke) that morning, Wainwright “gave two inconsistent stories.” The

first story was that Wainwright and Smith were going to meet Wainwright’s boss

at a Sunoco gas station, where Wainwright’s boss would give them a paint job.

Detective Soubasis testified that Wainwright was wearing shorts and a t-shirt, and

Soubasis did not see any paint supplies or equipment inside the Volkswagen at any

time. Wainwright could not tell Soubasis where this paint job was to occur and

did not tell Soubasis that the job was to take place in the Hollybrook Retirement

Community. Wainwright did not give Soubasis the name or telephone number of

his boss when asked to do so, nor did he give Soubasis the address of the gas

station where he was to meet his boss. Soubasis gave contradictory testimony as

to whether Wainwright identified Richitelli as his boss.

                                         7
      The second reason Wainwright gave for being on 71st Avenue that morning

was that Smith had an ex-girlfriend in the area from whom Smith needed to

retrieve belongings. When Smith and Wainwright got to her home, they noticed

her car was still in the driveway. They parked and waited for her to leave so Smith

could go inside and get his property. Upon further questioning, Wainwright could

not describe this house, could not provide directions to the house, and could not

describe the ex-girlfriend’s car. Detective Soubasis later found a gun in

Wainwright’s car, which Wainwright said must belong to Smith. Soubasis placed

Wainwright under arrest for loitering and prowling, possession of marijuana, and

possession of drug paraphernalia. Soubasis issued a citation to Wainwright for

being illegally parked on the sidewalk and for running the stop sign.

      Upon going to the passenger-side door of the Volkswagen, Detective

Soubasis saw Smith’s black gloves between the passenger seat and the car door.

Soubasis removed Smith from the car. Smith was dressed in all-black clothing.

Soubasis advised Smith of his Miranda rights, and Smith agreed to make a

statement.

      Smith initially told Detective Soubasis that he and Wainwright were on 71st

Avenue because they were on their way to a paint job. Soubasis’s suspicions were

raised because both Wainwright and Smith told him they were going to a paint job,

                                         8
but neither was wearing appropriate clothing, nor did they have any painting

supplies in their car.

       Smith then changed his story. Smith said that he and Wainwright were in

the area to rob a drug dealer of $20,000, using the gun Smith had under his

passenger seat.2 Smith agreed to show some of the arresting officers the location

of this drug dealer’s home. As soon as the officers took Smith away from the

traffic stop location, Smith asked them to stop so he could tell them the truth about

the robbery he and Wainwright planned to commit against a money courier. Smith

did not initially tell the officers about this plan because he did not want

Wainwright to know he had revealed their plans.

       Smith then directed the detectives to the Sunoco gas station at 7520

Pembroke Road (the last pick-up station), telling them that this was the gas station

where he and Wainwright planned to rob the money courier. Smith told the

detectives that he had stayed at [co-Defendant] Richitelli’s house in Hallandale the

night before. On the morning of August 25, “Smith waited for Wainwright to

come and pick him up at Richitelli’s house.” According to Detective Soubasis,

Smith told the officers that he and Wainwright were going to wait for a call from



       2
        Smith never told Soubasis that he and Wainwright were in the neighborhood to retrieve
Smith’s possessions from his ex-girlfriend’s home.

                                              9
Richitelli advising them when the courier made the second-to-last stop on the

courier’s route. Once Smith and Wainwright received this phone call, they

planned to proceed to the final gas station on the courier’s route (the Pembroke

station), where they would wait for the courier to arrive and commit the robbery.

       Smith told Detective Soubasis that he and his co-conspirators had

performed surveillance while planning the robbery to make sure that the courier’s

route was consistent from day-to-day. Smith was able to give a physical

description of the courier, including the courier’s clothing. He told Soubasis that

the courier carried a gun in his car’s glove compartment and what kind of car the

courier would be driving. Smith said that he, Wainwright, Richitelli, and an

individual at the Sunoco station were involved in the robbery.3

       Smith and Wainwright’s plan was to wait (beside the house on 71st Avenue)

for Richitelli’s call. Upon receiving the call, they would proceed to the immediate

area of the gas station. Then, “once the money courier pulled into the gas station,

they were going to make their approach and park beside the money courier’s car.”

Once the courier came out of the gas station with the money, Smith planned to



       3
        It is unclear from the record whether this individual worked at the Sunoco station where
the co-conspirators planned to rob courier Cherico or was an employee of Twin Oil. Depending
on who was testifying, this person will be described either as “the Sunoco employee” or “the
Twin Oil employee.”

                                               10
confront the courier with a gun, take the bag of money and the courier’s car keys,

and drive away in the courier’s car. Then, Smith and Wainwright would meet at a

predetermined location where they would take all of the money from the courier’s

car, leave the courier’s car, and flee to Richitelli’s house in Hallandale, where they

would divide the money.

      At the time of his arrest, Smith was wearing two sets of clothing, planning

to throw one away after the robbery to avoid identification. Smith was putting on

the black gloves because he and Wainwright had received the call from Richitelli

telling them that the courier was on his way to the final stop on his route. Smith

expected that the robbery would net the trio roughly $80,000, and that, as the

gunman, he would receive half of the proceeds.

      Detective Soubasis found a .40 caliber Beretta gun (which had one bullet in

its chamber and ten in its clip) wrapped in a white towel under the passenger seat

in the Volkswagen. Smith told Soubasis that the gun came from Richitelli. The

gun was not traced to any of the defendants, and the police lab found no

fingerprints on the gun. Soubasis also found Smith’s black gloves in the car.

      On cross-examination, Detective Soubasis confirmed that the Volkswagen

was registered to Wainwright’s home address. Soubasis clarified that Smith told

the arresting officers that Richitelli and the Sunoco insider had begun planning the

                                          11
robbery in November 2008, and that Smith and Wainwright were only brought

into the plan later.

       3. Co-Conspirator Niegel Smith’s Testimony

       The government next called Niegel Smith to testify. Smith admitted that he

was convicted of several crimes arising from this August 25, 2009 incident. Smith

described the roles of each co-conspirator. The Twin Oil employee would give

information on what the courier looked like, the courier’s routes, and how much

money the courier would be carrying. Richitelli would perform surveillance.

Wainwright would drive. Smith would take the courier’s money and vehicle.

Smith had information about the courier from both his own observations and from

Richitelli.

       The co-conspirators expected to steal anywhere between $40,000 and

$80,000. They expected the robbery take to be larger because school was in

session. Richitelli provided Smith with a piece of paper from Twin Oil listing all

of the courier’s stops. The Pembroke station was the final stop on the courier’s

route (the University station was the second-to-last stop). Smith testified that a

Twin Oil employee—a dispatcher—helped plan the robbery because the employee

was indebted to Richitelli and his brother “for money and other things.”




                                         12
      Richitelli, who conducted surveillance, was to call Smith and Wainwright

on their cell phones when the courier departed his second-to-last stop (the

University station). On August 25, 2009, Richitelli watched the second-to-last

Sunoco station from the Chevron station diagonally across the intersection of Taft

Street and University Drive. Smith knew this because he and Wainwright drove

past Richitelli that morning. When they drove past Richitelli, Smith saw the

courier pumping gas at the second-to-last station.

      As Smith and Wainwright headed from the second-to-last station (the

University station) back to the vicinity of the final station (the Pembroke station),

Wainwright received a call from Richitelli to let him know the courier had arrived

at the second-to-last station. Smith and Wainwright then proceeded to a

neighborhood in the general vicinity of the Pembroke station to await a phone call

from Richitelli telling them that the courier was en route. Smith believed the

neighborhood they stopped in was in the vicinity of 72nd Avenue. While

Wainwright and Smith awaited the call from Richitelli, they parked illegally on the

sidewalk and rolled a marijuana cigarette, but were never able to smoke it. They

were roughly a five-minute drive from the Pembroke station, which they could not

see from where they parked.



                                          13
        Smith, Wainwright, and Richitelli had formed three different plans for the

robbery. After describing the three plans, Smith stated that he and his co-

conspirators decided to choose their plan based on developments the day of the

robbery. The robbery was not necessarily going to take place on August 25, 2009,

and could have been aborted depending on what was happening around the last

gas station (the Pembroke station) that morning. Because of information provided

by Richitelli, Smith knew that the courier drove his route every Tuesday and

Friday. Smith showed the court where he and his co-conspirators planned to take

the courier’s car to empty it of the stolen money.

        Smith described the surveillance he and his co-conspirators performed on

August 21, 2009. That morning, Wainwright and Smith scouted the area around

the last gas station on Cherico’s route (the Pembroke station), while Richitelli

watched the second-to-last gas station (the University station). The trio

communicated via cell phone. Smith believed Richitelli had planned the robbery

since November 2008, but he was not brought in to participate until mid-August

2009.

        Smith did not wear the gloves Detective Soubasis saw for a paint job. He

wore two sets of clothing to the robbery so that he could discard one and “change

[his] description.”

                                          14
      Smith obtained “through Jay Richitelli” the .40 caliber Beretta pistol he

planned to use during the robbery. Wainwright put the gun into the Volkswagen

the morning of the robbery. Smith admitted, however, that when he was arrested,

he told the officers Richitelli put the gun in the car. The morning of August 25,

Wainwright told Smith the gun was in the car.

      Between 7:00 and 7:15 a.m., Smith and Wainwright left Richitelli’s house

and were behind schedule due to Wainwright’s tardiness. Smith and Richitelli

each called Wainwright’s phone between 6:00 and 6:30 a.m. to make sure he was

awake. Smith and Wainwright had planned to use a different car that morning, but

abandoned that plan because the other car was not in running order.

      While Smith and Wainwright were parked illegally in the area where

Detective Soubasis observed them, they received a phone call from Richitelli

alerting them that the courier was on his way to the Pembroke station (the last

pick-up station). At that time, Smith put the gloves on his hands to prepare for the

robbery. Smith put his hands down twice after Soubasis directed him to keep them

in the air, once to take off and hide his gloves, and once to answer a phone call

from Richitelli. When Soubasis questioned him, Smith initially stated that he and

Wainwright were in the area to perform a paint job. Smith lied so that he would

not contradict Wainwright’s story.

                                         15
         After Detective Soubasis questioned Wainwright, Soubasis told Smith that

Wainwright said he and Smith were in the area to rob a drug dealer, a story Smith

then adopted as his own. Smith told the arresting officers that he could take them

to the drug dealer’s house, but then told them the truth about the planned Sunoco

robbery. Smith told the truth because, despite his desire not to contradict

Wainwright, he did not want to waste the officers’ time by having them look for a

drug dealer’s house that did not exist. Smith described his and his co-

conspirators’ plan to “rob [the courier] of his money and take his car and leave the

area.”

         After Smith was arrested and taken to the Pembroke Pines police station, he

agreed to aid the investigation by placing a recorded call to Richitelli. Richitelli

was arrested based on this call. Smith confirmed that both Wainwright and

Richitelli were aware of, and involved in, the attempted armed robbery of the

courier on August 25, 2009. Smith admitted that he was convicted of numerous

prior felonies. Smith was testifying in hopes of helping himself and getting a

sentence reduction, but was not promised a particular sentence in exchange for his

testimony.

         On cross-examination, Smith testified that (1) Richitelli, not Wainwright,

had been planning the robbery since November 2008, and (2) Richitelli had the

                                           16
Twin Oil contact and provided the courier’s route information. In his post-arrest

statement, Smith indicated that (1) Richitelli put the gun in the car the morning of

the robbery and (2) Smith was there to “case” the robbery, but that he would do

the robbery that day if conditions permitted. On redirect examination, Smith

reconfirmed that he had planned to commit the robbery on August 25, 2009 if

conditions permitted.

      4. Detective Starkey’s Testimony

      The government next called Gerard Starkey, who worked as a detective for

the City of Doral Police Department and as an FBI Task Force officer on the

violent crime task force. After Wainwright waived his Miranda rights,

Wainwright told Detective Starkey that he and Smith were going to a paint job in

the Hollybrook area of Pembroke Pines. Wainwright and Smith met that morning

at Richitelli’s house, initially planning to get clothes from Smith’s ex-girlfriend’s

house. While they were on their way to Smith’s ex-girlfriend’s, they received a

phone call about a paint job in the Hollybrook area.

      Wainwright told Detective Starkey that “they were going to meet at a gas

station prior to going to Hollybrook.” Wainwright expressed surprise at the

presence of the gun in the vehicle he was driving, and stated that it must belong to

Richitelli or Richitelli’s girlfriend. Wainwright expressed “disbelief” when

                                          17
Starkey told him that Smith had confessed that Smith, Wainwright, and Richitelli

planned to commit armed robbery of the money courier. Denying involvement,

Wainwright indicated that Smith and Richitelli might have been planning the

robbery themselves.

       During his interviews of the suspects, Detective Starkey obtained their cell

phone numbers so that he could obtain their call records. The government

introduced Richitelli and Wainwright’s cell phone records for the relevant time

period. Starkey testified that Richitelli called Wainwright twelve times, and Smith

once, between 8:57 and 9:35 a.m. on August 25, 2009.

       The government also introduced downloaded information from Richitelli

and Wainwright’s cell phones, which revealed twenty-six actual and attempted

contacts between the two, as well as with Smith, from 6:14 to 9:29 a.m. on August

25, 2009. There were nineteen actual and attempted calls between Wainwright,

Smith, and Richitelli from 5:31 to 10:36 a.m. on August 21, 2009 (the day Smith

testified the trio conducted surveillance on the courier).4

       5. Wainwright’s Testimony




       4
         After the government rested its case, Wainwright made a Rule 29 motion for acquittal on
the basis of insufficiency of the evidence. The district court denied his motion.

                                              18
      Next, Wainwright testified in his own defense. Wainwright was friends

with both Smith and Richitelli. Wainwright talked to Smith for twenty-one

minutes on August 12, 2009 about Smith’s desire to “come down” to purchase

marijuana and other drugs. On August 18, 2009, Smith and Wainwright met at

Richitelli’s thrift store so Smith could obtain growing lights from Wainwright.

Prior to that day, none of Smith and Wainwright’s phone conversations involved

committing a robbery. While at Richitelli’s store, Smith found out that he could

obtain marijuana through Richitelli. Smith and Wainwright did not discuss any

robbery at Richitelli’s store.

      Wainwright was not involved in any surveillance activities on August 21,

2009. Instead, on the 20th , Richitelli called and asked Wainwright to come to his

thrift shop to speak with Richitelli’s brother Scott about a paint job. On August

21, 2009, Richitelli asked Wainwright to give Smith a ride to a woman’s house on

Pembroke Road. Wainwright picked Smith up from Richitelli’s house around

7:00 a.m. and took him to a residential area near the Pembroke station (the last

pick-up station). Wainwright drove Smith to the woman’s house in a Volkswagen

Passat registered to Wainwright’s cousin Phil Hunt.

      When Smith and Wainwright arrived, however, Smith told Wainwright that

they needed to wait because the woman’s significant other was still at home.

                                         19
Wainwright anticipated that they would wait only a few minutes, but the wait

lasted two hours. During the wait, Wainwright spoke to Richitelli several times

via cell phone. Wainwright eventually dropped Smith off and left to meet

Richitelli at the Sunoco (the University station) so that they could go together to

the potential paint job. Richitelli eventually cancelled the meeting altogether and

told Wainwright that the meeting would take place early the next week. The next

Monday, August 24, 2009, Richitelli repeatedly called Wainwright to schedule the

meeting for Tuesday, August 25, 2009. Up through the evening of August 24,

2009, Wainwright had no discussions about any robbery with either Richitelli or

Smith.

      The morning of August 25, 2009, Richitelli and Smith called Wainwright

repeatedly. Wainwright’s plan that morning was to pick Smith up at Richitelli’s

house, drop Smith off at Smith’s girlfriend’s house, and go to meet Richitelli

about the prospective paint job. When he took Smith to the woman’s apartment,

Smith told him to keep going, as the woman’s significant other was once again

there. Smith was wearing all black that morning, but Wainwright did not ask him

why. They left the area of the woman’s apartment and went to the DMV, but

returned when Richitelli called about the paint job. Smith again refused to leave



                                         20
the car, so Wainwright went to a bakery to get some coffee and then to a Valero

gas station.

      Richitelli called and instructed Wainwright to drop Smith off and to come

meet Richitelli to do the paint job. After Wainwright drove around the block,

Smith got out his gloves and began to put them on. When Smith refused to answer

Wainwright’s questions about the gloves, Wainwright pulled to the side of the

road. Richitelli called and told Wainwright not to worry about Smith’s gloves,

and to come meet Richitelli about the paint job. Smith, however, refused to get

out of Wainwright’s car. Wainwright then proceeded toward the Sunoco at Taft

and University, beginning the sequence of events that led to Detective Soubasis

pulling him over.

      After Detective Soubasis instructed them to keep their hands up and Smith

failed to comply, Wainwright asked Smith what he was doing. Smith replied that

he was hiding the gloves. Wainwright had seen the firearm found in the car

before, at Richitelli’s house, but he had not previously seen the white towel.

Wainwright did not put the firearm in the towel under the front seat. Wainwright

told the arresting officer that he was going to a paint job. Wainwright also told

Soubasis he was giving Smith a ride to Smith’s girlfriend’s house so that Smith

could spend time with her and collect some belongings. At the end of his direct

                                         21
examination, Wainwright reiterated that he was not involved in the planning of the

robbery, and that he did not plan to participate in the robbery.

       6. Government’s Rebuttal Witness

       On rebuttal, the government called United States Secret Service agent

Shannon Jayroe to testify as an expert in cellular telephones, cell towers, and

sectors. Wainwright’s cell phone records indicated that: (1) on August 21, 2009,

his phone was in the cell sector encompassing the Sunoco gas station at 7520

Pembroke Road (the last pick-up station) between 8:39 and 8:59 a.m., and (2) that

on August 25, 2009, his phone was in the cell sector encompassing the Sunoco

station at Taft Street and University Drive (the University station) at 8:57 a.m.5

       7. Prosecutor’s Closing Arguments

       Trial testimony established that Richitelli made several telephone calls to

Wainwright while Detective Soubasis was interrogating Wainwright at the traffic

stop. During closing argument, the prosecutor argued about what Wainwright

could have done during Soubasis’s interrogation to confirm his paint job story.

The prosecutor suggested that, if Wainwright was innocent, he could have




       5
        At the close of the evidence, Wainwright renewed his Rule 29 motion for acquittal,
which the district court denied.

                                              22
answered one of Richitelli’s calls to Wainwright and then handed the phone to

Soubasis to confirm the story. The prosecutor’s comments were:

             If Wainwright was innocent, reach out and touch somebody. Detective
      Soubasis, can I touch my phone? I’m trying to get to a paint job right now.
      I’m being called about it. I would love to have you talk to my boss. He’s
      calling me right now. Here’s the phone, talk to him. The phone isn’t ringing.
      Where are you going, what are you doing [sic] says Detective Soubasis to the
      defendant Henry Wainwright. What were you doing in that neighborhood?
      I’m going to paint. I’m going to do a paint estimate. I’m going to move
      Smith’s possessions out of exgirlfriend [sic]. Whatever reason he gave. Let’s
      just focus on the paint job and paint estimate. If the phone is not ringing, get
      in the phone, pull up the number. Dial the phone. Give it to Soubasis. Prove
      you are innocent. You are a four-time convicted felon. You got kung fud [sic]
      Panda- -

(emphasis added). Wainwright’s counsel immediately objected and reserved his

motion about the statement.

      At the end of closing argument, the prosecutor pointed out to the jury that

“there’s one exhibit that you are not going to have with you back in the jury room

and that’s John Cherico.” After pointing out how close Cherico came to being

robbed, the government told the jury to “[r]emember [Cherico] when you are

doing your deliberations, . . . and . . . return a guilty verdict so [Cherico] can have

peace of mind.” Wainwright objected to this comment about Cherico’s peace of

mind. The district court sustained the objection and immediately instructed the

jury to disregard that statement by the prosecutor.


                                           23
       8. Motions for Mistrial

       Outside of the jury’s presence, Wainwright moved for a mistrial based on

the prosecutor’s comment that Wainwright could have proved his innocence by

calling Richitelli on his cell phone to confirm the paint job story.6 Wainwright

subsequently moved for a mistrial based on the prosecutor’s comment about

Cherico’s peace of mind, arguing it elicited “sympathy or any feelings towards []

Cherico [that] ha[d] nothing to do in [sic] [the jury’s] deliberations.”

       The district court denied Wainwright’s motions for mistrial and gave these

curative instructions to the jury:

             There was an objection, a couple of objections made during final
       arguments by Mr. DeFabio [Wainwright’s counsel]. One of which related to
       a comment made by Mr. Chase [the prosecutor] in his final argument regarding
       Mr. Wainwright proving his innocence. I have sustained that objection and I
       want to make it clear that Mr. Wainwright does not have to prove his
       innocence. He is presumed innocent. The burden is on the government to
       prove, through the production of evidence, his guilt beyond a reasonable doubt.

              And there was another comment by Mr. Chase that could be construed
       as attempting to engender sympathy for a witness. Sympathy for or against
       either party or for or against any witness is not something that you should
       consider in any way.

       9. Convictions and Sentence



       6
         Outside the jury’s presence, the prosecutor admitted that his syntax was technically
incorrect, stating that his intent was to point out the opportunity Wainwright had to prove his
story to Soubasis.

                                                24
      The jury found Wainwright guilty on Counts 1-4 and 6. The district court

sentenced Wainwright to life imprisonment on Counts 1 (conspiracy to commit

Hobbs Act robbery) and 2 (attempt to commit Hobbs Act robbery), 240 months’

imprisonment on Count 3 (conspiracy to carry and possess a firearm during and in

relation to a crime of violence), and 180 months’ imprisonment on Count 6 (felon

in possession of a firearm), to be served concurrently. The district court sentenced

Wainwright to 60 months’ imprisonment on Count 4 (carrying and possessing a

firearm during a crime of violence), to be served consecutively to Counts 1-3 and

6.

      Wainwright appealed.

                                 II. DISCUSSION

A.    Prosecutor’s Comments

      On appeal, Wainwright argues that the district court should have granted a

mistrial based on either (1) the prosecutor’s statement that Wainwright should

“[p]rove you are innocent;” or (2) the prosecutor’s appeal to the jury’s passion in

asking the jury to give Cherico peace of mind. Even if neither comment standing




                                         25
alone merits a mistrial, Wainwright argues that, taken together, the comments

constitute prosecutorial misconduct.7

       It is well-established that the government may not suggest that a defendant

must prove his innocence. United States v. Bernal-Benitez, 594 F.3d 1303, 1315

(11th Cir.), cert. denied, 130 S. Ct. 2121-23 and 131 S. Ct. 314 (2010). Likewise,

it is well-established that a prosecutor may not appeal to a jury’s passion or

prejudice. United States v. Rodriguez, 765 F.2d 1546, 1559-60 (11th Cir. 1985).

        “A mistrial should be granted if the defendant’s substantial rights are

prejudicially affected. This occurs when there is a reasonable probability that, but

for the remarks, the outcome of the trial would have been different.” United States

v. Newsome, 475 F.3d 1221, 1227 (11th Cir. 2007). “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” United States v.

Eyster, 948 F.2d 1196, 1207 (11th Cir. 1991) (quotation marks and brackets

omitted).

       Based on the entire record, we cannot say the district court abused its

discretion in denying Wainwright’s motions for a mistrial. Here, the district court

promptly issued curative instructions, telling the jurors, “Mr. Wainwright does not



       7
         We review for abuse of discretion the district court’s decision to deny a motion for
mistrial. United States v. Newsome, 475 F.3d 1221, 1227 (11th Cir. 2007).

                                                26
have to prove his innocence. He is presumed innocent . . . [,]” addressing the

burden-shifting problem. Importantly too, the district court had already, early on

at trial, informed the jury that the lawyers’ opening and closing arguments should

not be considered “as either evidence in the case . . . or as your instruction on the

law.” And, at the end of the trial, the district court’s final jury charges instructed

that “[t]he government has the burden of proving a defendant guilty beyond a

reasonable doubt.” As to Cherico, the district court immediately told the jury to

disregard the prosecutor’s statement and later told the jury they should not base

their verdict on sympathy for or against any party or witness.

      If the district court gives a curative instruction, we reverse “only if the

evidence is so highly prejudicial as to be incurable by the trial court’s

admonition.” United States v. Delgado, 321 F.3d 1338, 1347 (11th Cir. 2003)

(quotation marks omitted). In United States v. Lopez, 590 F.3d 1238 (11th Cir.

2009), cert. denied, 131 S. Ct. 413 (2010), this Court found no reversible error

where the district court “took adequate curative measures,” striking from the

record the prosecutor’s arguably impermissible statements during closing

argument and issuing curative instructions. Id. at 1257. Given all of the curative

action taken by the district court, we cannot say it abused its discretion in denying

Wainwright’s motions for a mistrial.

                                          27
       In addition, Wainwright also has not shown a reasonable probability that the

outcome of his trial would have been different absent the prosecutor’s remarks.

See Newsome, 475 F.3d at 1227.

       Wainwright further contends that, even if neither of the comments by

themselves necessitated a mistrial, “taken together[,] said comments constitute

prosecutorial misconduct.” We disagree.8 “To establish prosecutorial

misconduct, (1) the remarks must be improper, and (2) the remarks must

prejudicially affect the substantial rights of the defendant.” United States v.

Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006) (quotation marks omitted). In

determining the level of prejudice stemming from a prosecutor’s comment, we

examine that comment in the context of the entire trial. United States v.

Hernandez, 145 F.3d 1433, 1438 (11th Cir. 1998). Given the district court’s

curative instructions, and placing the comments in the context of the entire record

and evidence against Wainwright, we conclude Wainwright has not carried his

burden to show that the comments, even taken together, prejudiced Wainwright’s

substantial rights.

B.     Sufficiency of the Evidence



       8
        This Court reviews a claim of prosecutorial misconduct de novo, as it is a mixed
question of law and fact. United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006).

                                               28
       On appeal, Wainwright makes sufficiency-of-the-evidence arguments only

as to his convictions for conspiracy to commit Hobbs Act robbery (Count 1) and

conspiracy to carry and possess a firearm during and in relation to a crime of

violence (Count 3).9 We address each argument in turn.

       1. Hobbs Act Conspiracy

       To prove a Hobbs Act conspiracy, the government must show “that: (1) two

or more persons agreed to commit a robbery encompassed within the Hobbs

Act;[10] (2) the defendant knew of the conspiratorial goal; and (3) the defendant

voluntarily participated in helping to accomplish the goal.” United States v. To,

144 F.3d 737, 747-48 (11th Cir. 1998). “Presence with conspirators alone,

however, or close association with them, is not by itself sufficient proof of

participation in a conspiracy.” Id. at 748 (quotation marks omitted). Because

Wainwright’s argument is focused on the government’s alleged failure to prove

       9
         While Wainwright’s brief appears to assert generally that there was insufficient evidence
to convict him, he has offered argument only on the conspiracy counts. Therefore, he has
abandoned argument that the evidence was insufficient to convict him on any of the other counts
of the Superseding Indictment. See United States v. Belfast, 611 F.3d 783, 821 (11th Cir. 2010),
cert. denied, 131 S. Ct. 1511 (2011).
       10
         “The Hobbs Act prohibits [robbery], and attempts or conspiracies to [rob], that in any
way or degree obstruct, delay, or affect commerce or the movement of any article or commodity
in commerce.” United States v. Kaplan, 171 F.3d 1351, 1354 (11th Cir. 1999) (en banc)
(quotation marks and brackets omitted). For purposes of the Hobbs Act, robbery is defined as
“the unlawful taking or obtaining of personal property from the person or in the presence of
another, against his will, by means of actual or threatened force, or violence, or fear of injury,
immediate or future, to his person or property . . . .” 18 U.S.C. § 1951(b)(1).

                                                29
conspiracy, the question here is really whether the government showed “(1) an

agreement between the defendant and one or more persons, (2) the object of which

is to do either an unlawful act or a lawful act by unlawful means.” United States

v. Arias-Izquierdo, 449 F.3d 1168, 1182 (11th Cir. 2006). To prove a conspiracy,

“[t]he government is . . . not required to demonstrate the existence of a formal

agreement, but may instead demonstrate by circumstantial evidence a meeting of

the minds to commit an unlawful act.” Id. (quotation marks omitted).

Additionally, “[p]roof that the accused committed an act which furthered the

purpose of the conspiracy is an example of the type of circumstantial evidence the

government may introduce to prove the existence of agreement.” Id.11

       Wainwright’s cursory argument on appeal is that the evidence against him

“was that he merely associated with Smith and Richitelli; that they spoke on their

phones; and that he gave Smith a ride.” Furthermore, “[t]here was simply


       11
          “We review the sufficiency of the evidence de novo, viewing the evidence in the light
most favorable to the verdict, and we make all inferences and credibility determinations in favor
of the verdict.” United States v. Chirino-Alvarez, 615 F.3d 1344, 1346 (11th Cir. 2010)
(quotation marks and citation omitted). “We will uphold a district court’s denial of a motion for
judgment of acquittal if a reasonable trier of fact could conclude the evidence established the
defendant’s guilt beyond a reasonable doubt.” United States v. Taylor, 480 F.3d 1025, 1026
(11th Cir. 2007); see also United States v. Merrill, 513 F.3d 1293, 1299 (11th Cir. 2008) (“[I]t is
not necessary that the evidence exclude every reasonable hypothesis of innocence or be wholly
inconsistent with every conclusion except that of guilt, provided that a reasonable trier of fact
could find that the evidence established guilt beyond a reasonable doubt.” (quotation marks
omitted)). Moreover, “we assume that the jury made all credibility choices in support of the
verdict.” United States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009).

                                                30
insufficient evidence for the jury to infer knowledge and/or find participation by

[Wainwright] . . . .”

      Based on the evidence in the record, a reasonable jury could readily find

that Wainwright conspired with Smith and Richitelli to commit Hobbs Act

robbery. Smith expressly testified that Wainwright conspired with Smith and

Richitelli to rob Cherico with a gun. Smith testified that Wainwright assisted with

surveillance and planning the robbery, picked him up at Richitelli’s house to drive

him to the Pembroke station (the last pick-up station) to commit the robbery, put

the gun in the car the day of the robbery, and corresponded with Richitelli about

the courier’s whereabouts. Copious amounts of corroborating testimony and

evidence, including cell phone records, supported Smith’s story and contradicted

Wainwright’s story. Because we assume that the jury makes credibility inferences

in support of its verdict, United States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir.

2009), we must assume that the jury in this case credited Smith’s testimony, not

Wainwright’s. Furthermore, if the jury disbelieved Wainwright’s testimony, it was

entitled to use that testimony as substantive evidence of Wainwright’s guilt.

United States v. Hunt, 526 F.3d 739, 745 (11th Cir. 2008).




                                         31
      Given the record before us, there was clearly sufficient evidence for a

reasonable jury to conclude that Wainwright did in fact conspire to commit Hobbs

Act robbery.

      2.       Conspiracy to Carry and Possess a Firearm During and in
               Relation to a Crime of Violence

      There is also ample evidence to support Wainwright’s conviction for

conspiracy to carry and possess a firearm in relation to Hobbs Act robbery. To

sustain Wainwright’s conviction under 18 U.S.C. § 924(c)(1)(A), (o), “the

government must show that, . . . [Wainwright] used, carried, or possessed a firearm

in furtherance of [a] conspiracy.” United States v. Gunn, 369 F.3d 1229, 1234

(11th Cir. 2004). “To establish constructive possession, the government must

show that the defendant exercised ownership, dominion, or control over the

firearm or the vehicle concealing the firearm.” Id. To show that the possession of

the firearm was in furtherance of the crime, “[t]he government must also establish

some nexus between the firearm” and the offense. Id. Finally, “under § 924(c), a

defendant may be liable for a co-conspirator’s possession if possession was

reasonably foreseeable.” Id.

      No one disputes that there was a gun in the car Wainwright was driving.

Smith expressly testified Wainwright put the gun in the car. Even without Smith’s



                                        32
testimony, there was sufficient evidence for the jury to find that Wainwright

constructively possessed the gun—namely, Soubasis’s testimony that he found the

gun in the car Wainwright was driving. See id. at 1234 (establishing constructive

possession requires government to show defendant exercised ownership, dominion

or control over vehicle concealing firearm). And, as discussed above, there was

sufficient evidence to show that Wainwright conspired to commit Hobbs Act

robbery. There was also sufficient evidence at trial to establish that Wainwright

and his co-conspirators planned to use the gun to further the Hobbs Act robbery

conspiracy. They were caught with the gun a mere half-mile from the Sunoco

station they intended to rob. Smith also testified that he and his co-conspirators

planned for Smith to use the gun to confront Cherico and take the car and money

from him. Thus, the government presented sufficient evidence for a reasonable

jury to infer that the gun was in Wainwright’s car in furtherance of the robbery

conspiracy.

AFFIRMED.




                                         33